Citation Nr: 1029638	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-24 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from May 1969 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Jurisdiction over the case was subsequently 
transferred to the Newark, New Jersey RO.

When this matter was before the Board in November 2008, it was 
remanded to the originating agency for further development.  It 
has since been returned to the Board for further appellate 
action.


FINDING OF FACT

The Veteran did not have hypertension until many years after 
service, and the disorder is not etiologically related to the 
Veteran's active service or his service-connected type II 
diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, 
its incurrence or aggravation during active service may not be 
presumed, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for hypertension, 
including as secondary to his service-connected type II diabetes 
mellitus.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and regulations 
and their application to the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the disability-rating and effective-date elements of a service-
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letter mailed 
in May 2006, prior to the initial adjudication of the claim.  

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical records.  
Moreover, the Veteran has been afforded appropriate VA 
examinations in response to his claim.  Neither the Veteran nor 
his representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  In June 2010, the Veteran informed 
VA that he had no additional information or evidence to submit.

In sum, the Board is satisfied that VA has complied with its 
duties to notify and assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be 
granted for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served for at least 90 days during a period of 
war and manifests hypertension to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is currently entitled to service connection for type 
II diabetes mellitus associated with herbicide exposure as well 
as coronary artery disease associated with type II diabetes 
mellitus.  He urges that his hypertension is due to type II 
diabetes mellitus.  

Service treatment records do not reflect any evidence of 
hypertension.  On his June 1970 separation examination, the 
Veteran was noted to have had a normal clinical evaluation of the 
vascular system; his blood pressure at the time was noted to be 
124/76, and no hypertension was noted.  

The record reflects current diagnoses of essential hypertension 
and diabetes.  The earliest indication of high blood pressure or 
hypertension is a December 1996 VA Agent Orange examination 
report which notes that the Veteran gave a history of 
hypertension for which he did not take any medication.  Blood 
pressure readings were 150/90 and 148/96.  The diagnoses included 
hypertension for which he did not take any medications.  
According to his private physician, B.S., M.D., essential 
hypertension was diagnosed in July 2002, and the Veteran was 
placed on medication at that time.  The earliest indication of 
diabetes is a September 2002 private treatment record indicating 
that the Veteran had been taking his blood sugar readings for 
seven weeks and they had averaged about 140.  

VA examination in June 2006 yielded the VA physician's opinion 
that as there was no evidence of renal insufficiency or renal 
disease, the Veteran's hypertension was not due to diabetes 
mellitus type II but rather was idiopathic and had no known 
cause.  

In March 2009, the Veteran was afforded another VA examination by 
the VA physician who examined him in June 2006.  The claims 
folder was reviewed by the physician, who noted that the Veteran 
was diagnosed with essential hypertension in 2002.  The examiner 
opined that the current diagnosis, essential hypertension, well-
controlled, was not due to, chronically worsened by or 
proximately related to service-connected diabetes mellitus type 
II.  The examiner explained that diabetes mellitus type II does 
not cause hypertension, and added that the Veteran had essential 
hypertension, which means the cause of the hypertension is 
idiopathic, with no known cause.  

After reviewing the record, the Board finds a preponderance of 
the evidence to be against the Veteran's claim for service 
connection for hypertension.

Service connection on a direct or presumptive basis is not 
warranted.  The record reflects that hypertension did not 
originate until many years after service, and the Veteran has 
made no assertion to the contrary.  Rather, the Veteran has 
asserted that his hypertension is related to his service-
connected diabetes mellitus.  In fact, he has emphatically 
maintained that there was no diagnosis of hypertension prior to 
2002.  Specifically, he argues that the diagnosis of hypertension 
in 1996 was not valid, and he submitted a statement from his 
private physician in support of that theory in July 2007.  

While the Veteran might sincerely believe that his hypertension 
is etiologically related to his type II diabetes mellitus, his 
lay opinion concerning that matter requiring medical expertise is 
of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

There is no medical evidence of record supporting the proposition 
that the Veteran's hypertension was caused or aggravated by his 
type II diabetes mellitus.  
His private physicians have noted diagnosis and treatment for 
both conditions since 2002, but none has asserted that his 
hypertension was caused or worsened by his diabetes.  Rather, the 
only competent medical opinion regarding the etiology of the 
Veteran's hypertension is that of the VA physician who prepared 
the June 2006 and March 2009 examination reports indicating that 
the Veteran's hypertension was not caused or permanently worsened 
by the Veteran's diabetes mellitus, as it had been diagnosed as 
being essential in etiology in treatment records and there was no 
evidence of renal disease from diabetes.  

As a preponderance of the evidence is against the Veteran's 
service connection claim, it must be denied.


ORDER

Service connection for hypertension, to include as secondary to 
type II diabetes mellitus, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


